            Case 2:19-cv-01998-RSL-MAT Document 84 Filed 01/19/21 Page 1 of 5




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   STEVEN DARBY MCDONALD,

 9                               Plaintiff,                  Case No. C19-1998-RSL-MAT

10           v.                                              ORDER REGARDING MOTION FOR
                                                             RECUSAL
11   SARA KARIKO, et al.,

12                               Defendant.

13

14           This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff Steven Darby McDonald

15   moves to recuse the undersigned. Dkt. 73. The basis for plaintiff’s motion is somewhat unclear but

16   appears to relate to the undersigned’s December 4, 2020, order granting defendants’ motion for

17   sanctions and striking various of plaintiff’s filings. Id.

18                                             BACKGROUND

19           Plaintiff commenced this §1983 civil rights action in December 2019, alleging, among

20   other things, that defendants’ treatment of his medical conditions violated his constitutional rights.

21   On September 23, 2020, plaintiff filed a motion for preliminary injunction and a response to a

22   motion for extension filed by defendants. Dkts. 39-43. Defendants filed a motion for sanctions

23   based upon plaintiff’s use of racist language toward his prior attorney in those filings. Dkt. 43. By



     ORDER REGARDING MOTION FOR
     RECUSAL - 1
            Case 2:19-cv-01998-RSL-MAT Document 84 Filed 01/19/21 Page 2 of 5




 1   order dated December 4, 2020, the Court granted defendants’ motion for sanctions in part and

 2   struck several of plaintiff’s filings. Dkt. 66. The Court’s order stated, in relevant part:

 3                   Federal courts possess inherent authority to “fashion an appropriate sanction for
            conduct [that] abuses the judicial process.” Goodyear Tire & Rubber Co. v. Haeger, __
 4          U.S. __, 137 S.Ct. 1178, 1186, 197 L.Ed.2d 585 (2017). This inherent authority includes
            the ability to impose sanctions with a finding of “bad faith or conduct tantamount to bad
            faith[,]” Fink v. Gomez, 239 F.3d 989, 993-94 (9th Cir. 2001), and applies to parties
 5
            proceeding pro se, see, e.g., Johnson v. Wang, C16-1738-JLR, 2018 WL 3656260 at *2
            (W.D. Wash. Aug. 2, 2018) (“The court does not simply disregard a party’s pro se status
 6          when considering sanctions, because a pro se party ‘should not be allowed to willfully and
            in bad faith interfere with the court’s ability to manage its docket and resolve litigation
 7          expeditiously[.]’”) (quoted and cited cases omitted). The Court’s inherent power to control
            its docket includes the power to strike an item from the docket as a sanction for litigation
 8          conduct. Ready Transportation, Inc. v. 4AR Manufacturing, Inc., 627 F.3d 402, 404 (9th
            Cir. 2010). The Local Civil Rules (LCR) prohibit “prejudice and bias in any form” both
 9          inside and outside the courtroom and call for fair and equal treatment of all participants in
            the court process. LCR 1(d). “The duty to be respectful of others includes the responsibility
10          to avoid comment or behavior that can reasonably be interpreted as manifesting prejudice
            or bias toward another on the basis of categories such as gender, race, ethnicity, religion,
            disability, age, or sexual orientation.” Id.
11                   In his filings, plaintiff repeatedly runs afoul of the duty to be respectful and the
            prohibition on bias and prejudice through the use of a racially derogatory term for his
12          former counsel, Darryl Parker, and his personal attacks on and accusations against counsel
            for defendants, Assistant Attorney General Timothy Feulner. (See, e.g., Dkt. 39 at 1
13          (“Maybe it [was] sent [] to the attorney he fired after finding out that he and Mr. Feulner
            were in cahoots with each other. His attorney was Darryl ‘Buckwheat’ Parker.”); Dkt. 41
14          at 1, 4 (“He had to fire Buckwheat Barker, after he discovered both he and Feulner were
            working together.”; “This information is relevant to show why [plaintiff] fired Darryl
15          Parker for colluding with Feulner to sabotage this case. Buckwheat knew better, but did so
            anyway.”); Dkt. 44 at 4, 6 (“This is like Mr. Parker telling the plaintiff that Mr. Feulner is
            a sissified fruitcake and pencil neck beta-fairy, and plaintiff is filing suit in Mr. Feulner’s
16
            behalf.”; “Moreover, Feulner is jealous that Buckwheat gave the plaintiff his own personal
            cell phone number.”); Dkt. 47 at 3-4 (“Mr. Feulner is the one who is personally responsible
17          for the current tenor of today’s black lives matter. If it was not for people like him, and his
            white privilege, northern democrats would not of brought slavery into existence, due to the
18          sins of his forefathers, he must be held accountable[.]”; “Feulner is no longer ‘allowed’ to
            oppress the black. Now, he has chosen another ‘enemy’, terminally ill white people who
19          have a shaved head, who he can claim are KKK or Nazis, even though he has no, none,
            ever [security threat group (STG)] affiliations.”))
20                   Plaintiff’s contention the term he used in relation to Mr. Parker has no racial
            overtones and refers to a famous jazz musician is not supported and not credible. (See Dkt.
21          51.) Nor is this the first occasion on which plaintiff has faced sanctions for the content of
            his court filings or other abusive practices. (Dkt. 52, Ex. 1 (McDonald v. Edwards, C13-
            0222-SAB, slip op. (Dkt. 123) (E.D. Wash. Sep. 18, 2014) (dismissing complaint and
22          denying pending motions to compel upon finding motive in pursuing case suspect and
            noting requests for irrelevant and inadmissible evidence and pleadings “filled with
23          fanatical, outlandish, and farfetched allegations”)), and Ex. 2 (McDonald v. Lauren, C17-
            5013-RBL, slip op. (Dkt. 98) (W.D. Wash. Dec. 21, 2017) (noting prior warning to “refrain


     ORDER REGARDING MOTION FOR
     RECUSAL - 2
           Case 2:19-cv-01998-RSL-MAT Document 84 Filed 01/19/21 Page 3 of 5




 1          from name-calling and personal attacks,” and striking document “calling members of the
            Department of Corrections ‘Sex Freeks [sic],’ a ‘Dope Fiend,’ a ‘Horn Dog,’ as well as
 2          Nazis and member of the KKK.”))). Defendants request that the Court, at minimum,
            sanction plaintiff by striking documents containing offensive language and admonish
            plaintiff not to engage in such behavior in the future. They also suggest a small monetary
 3
            sanction in the amount of $25.00 given the fact plaintiff has been sanctioned in the past for
            abusive filings.
 4                   Defendants’ Motion for Sanctions (Dkt. 43) is GRANTED in part and DENIED in
            part. The Court agrees sanctions are warranted, but declines to enter a monetary sanction
 5          in light of plaintiff’s medical condition and his representation he is not functionally
            normally due to pain from cancer and associated treatment. The Clerk is directed to
 6          STRIKE from the docket (or otherwise document as stricken) plaintiff’s response to
            defendants’ motion for extension of time and “notification he has no idea what counsel is
 7          talking about, and that he has less than 6 months to live” (Dkt. 39), the accompanying
            declaration (Dkt. 40), the reply to motion for sanctions (Dkt. 44), and addendum to
 8          plaintiff’s reply to motion for sanctions (Dkt. 47). Although plaintiff’s motion for a
            preliminary injunction also contains inappropriate and sanctionable language (see Dkt. 41),
            the Court declines to strike that motion or any related filings in the interest of resolving the
 9          issues raised on the merits.
                     Plaintiff is further prohibited from filing documents with the Court
10          containing offensive language, name-calling, or personal attacks. If plaintiff fails to
            comply with this directive or other applicable rules, the Court may strike and decline
11          to consider non-compliant documents, including those raising issues on the merits,
            and may order additional sanctions, including monetary sanctions and/or a
12          recommendation of dismissal.

13   Dkt. 66.

14              In the instant motion plaintiff seeks recusal on the grounds that the undersigned’s ruling

15   demonstrates “overt bias towards pro se DOC inmates who have the skinny on the DOC, that they

16   have hired NAZI’s, KK members sex freeks [sic], and that the Plaintiff has accessed press releases

17   saying these things verbatim […]” Dkt. 73.

18                                                 DISCUSSION

19          Pursuant to 28 U.S.C. § 455(a), a judge of the United States shall disqualify herself in any

20   proceeding in which her impartiality “might reasonably be questioned.” A federal judge also shall

21   disqualify herself in circumstances where she has a personal bias or prejudice concerning a party

22   or personal knowledge of disputed evidentiary facts concerning the proceeding. 28 U.S.C. §

23   455(b)(1). Pursuant to 28 U.S.C. § 144:



     ORDER REGARDING MOTION FOR
     RECUSAL - 3
            Case 2:19-cv-01998-RSL-MAT Document 84 Filed 01/19/21 Page 4 of 5




 1           Whenever a party to any proceeding in a district court makes and files a timely and
             sufficient affidavit that the judge before whom the matter is pending has a personal bias or
 2           prejudice either against him or in favor of any adverse party, such judge shall proceed no
             further therein, but another judge shall be assigned to hear such proceeding.
 3

 4           Under both 28 U.S.C. §144 and 28 U.S.C. § 455, recusal of a federal judge is appropriate

 5   if “a reasonable person with knowledge of all the facts would conclude that the judge’s impartiality

 6   might reasonably be questioned.” Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th

 7   Cir.1993). This is an objective inquiry concerned with whether there is the appearance of bias, not

 8   whether there is bias in fact. Preston v. United States, 923 F.2d 731, 734 (9th Cir.1992); United

 9   States v. Conforte, 624 F.2d 869, 881 (9th Cir.1980). In Liteky v. United States, 510 U.S. 540

10   (1994), the United States Supreme Court further explained the narrow basis for recusal:

             [J]udicial rulings alone almost never constitute a valid basis for a bias or partiality motion.
11
             . . . [O]pinions formed by the judge on the basis of facts introduced or events occurring in
             the course of the current proceedings, or of prior proceedings, do not constitute a basis for
12           a bias or partiality motion unless they display a deep seated favoritism or antagonism that
             would make fair judgment impossible. Thus, judicial remarks during the course of a trial
13           that are critical or disapproving of, or even hostile to, counsel, the parties, or their cases,
             ordinarily do not support a bias or partiality challenge.
14

15   Id. at 555.

16           The United States District Court for the Western District of Washington Local Civil Rule,

17   LCR 3(f) additionally provides that:

18           Whenever a motion to recuse directed at a judge of this court is filed pursuant to 28
             U.S.C. § 144 or 28 U.S.C. § 455, the challenged judge will review the motion papers and
19           decide whether to recuse voluntarily. If the challenged judge decides not to voluntarily
             recuse, he or she will direct the clerk to refer the motion to the chief judge, or the chief
20           judge’s designee. If the motion is directed at the chief judge, or if the chief judge or the
             chief judge’s designee is unavailable, the clerk shall refer it to the active judge with the
             highest seniority.
21
             In the Court’s December 4, 2020, order, the undersigned granted defendants’ motion for
22
     sanctions based upon plaintiff’s repeated use in his filings of a racially derogatory term for his
23
     former counsel, and his personal attacks on and accusations against counsel for defendants. Dkt.


     ORDER REGARDING MOTION FOR
     RECUSAL - 4
            Case 2:19-cv-01998-RSL-MAT Document 84 Filed 01/19/21 Page 5 of 5




 1   66. The Court also noted that plaintiff had also faced sanctions in prior cases for the content of his

 2   court filings or other abusive practices. Id. Plaintiff argues that the undersigned’s ruling

 3   demonstrates “overt bias towards pro se DOC inmates who have the skinny on the DOC[.]” But

 4   the Court’s ruling is supported by the record and is not reflective of any bias towards plaintiff.

 5   This Court makes rulings in each case based upon the issues presented by the parties or upon sua

 6   sponte review by the Court. The undersigned has no personal bias or reason to be partial to one

 7   side or the other in this matter. The undersigned finds no reason to recuse herself voluntarily from

 8   this case and declines to do so.

 9                                             CONCLUSION

10          There is no reasonable basis for a voluntary recusal in this instance. However, plaintiff’s

11   motion shall be referred to the Chief Judge for a determination of its merits. Local Rules W.D.

12   Wash. 3(e). Accordingly, it is hereby ORDERED that the undersigned DECLINES to recuse

13   voluntarily. Plaintiff’s motion for recusal of the undersigned is REFERRED to Chief Judge

14   Ricardo Martinez for decision and the Clerk of the Court is directed to place the motion for the

15   recusal of the undersigned on Judge Martinez’s motion calendar.

16          The Clerk is directed to send copies of this order to the parties and to the Honorable Robert

17   S. Lasnik.

18          Dated this 19th day of January, 2020.

19

20                                                         A
                                                           Mary Alice Theiler
21                                                         United States Magistrate Judge

22

23



     ORDER REGARDING MOTION FOR
     RECUSAL - 5
